Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into on this 25th day of September, 2012 by and between David C. Kloeppel (the
“Executive”) and Gaylord Entertainment Company (the “Company”) with respect to
the end of Executive’s employment with the Company, and all issues, disputes,
controversies, and other matters related thereto:

WITNESSETH:

WHEREAS, Company employs Executive and is eliminating his role and terminating
Executive as a result of corporate restructuring;

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of February 25, 2008 (the “Employment Agreement”) as amended
by Amendment No. 1 thereto dated as of February 4, 2010 and Amendment No. 2
thereto dated as of September 3, 2010;

WHEREAS, Executive and the Company desire to resolve fully and finally all
issues between them that might arise out of Executive’s employment with Company,
and/or Executive’s termination from Employment with the Company, and all issues,
disputes, controversies and other matters related thereto:

THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

1.      Executive and the Company agree that they shall cease and end the
existing employment relationship by Executive’s termination on and as of
November 1, 2012 (the “Termination Date”). From and after the Termination Date,
Executive shall have no right to return to that employment, and shall have no
further duties in respect thereto except as set out herein. On the Company’s
next regular payroll date following the Termination Date, the Company will pay
Executive his earned but unpaid salary and direct compensation accrued through
such date, and, within ten (10) business days of the Termination Date, the
Company will pay Executive $53,846 for his full annual vacation allotment (in
each case, less any tax or other deductions required under applicable law).

2.      The Company and Executive agree that, from and after the Effective Date
(as defined in Section 9(c) of this Agreement):

(a)      The Company shall pay to Executive the amount of $1,630,137 which
represents twenty-eight months of base salary, less applicable withholdings,
taxes and deductions, with said amount to be paid within ten (10) business days
of the Effective Date of this Agreement.



--------------------------------------------------------------------------------

(b)      The Company shall pay to Executive the amount of $1,474,823 which is
equal to two times the bonus paid to Executive in 2012 for the 2011 fiscal year,
less applicable withholdings, taxes and deductions, with said amount to be paid
within ten (10) business days of the Effective Date of this Agreement.

(c)      The Company shall pay to Executive the amount of $630,000 which is his
Incentive Compensation Plan bonus at Target for the Company’s 2012 performance,
less applicable withholdings, taxes and deductions, with said amount to be paid
within ten (10) business days of the Effective Date of this Agreement.

(d)      The Company shall pay to Executive the amount of $24,000 which
represents two years of car allowance, less applicable withholdings, taxes and
deductions, with said amount to be paid within ten (10) business days of the
Effective Date of this Agreement.

(e)      The Company shall pay Executive within ten (10) business days of the
Effective Date of this Agreement $63,969, which is a lump sum payment to
supplement Executive’s COBRA premium costs which is equal to the amount the
Company would have paid for Executive’s health benefits if he were continuing as
an active employee through thirty-six (36) months from the Termination Date.

3.       Executive understands and acknowledges that, in consideration for
signing this Agreement, Executive is receiving benefits including some described
in Section 2 of this Agreement which Executive is not otherwise entitled to
receive.

4.      As of the date of this Agreement, Executive has vested Company stock
options pursuant to the Company’s stock option and incentive plans. An
additional 81,000 Company stock options are scheduled to vest between the date
of this Agreement and March 1, 2015. Such additional options are hereby
immediately vested as of the Termination Date. The parties hereto agree that all
stock options vested and not yet exercised on the Termination Date will expire
on November 9, 2014 if not exercised prior to that time. Additionally, Executive
has 54,625 Company Restricted Stock Units which are scheduled to vest between
the date of this Agreement and March 1, 2015. Such Restricted Stock Units are
hereby immediately vested as of the Termination Date. In addition, Executive
shall be entitled to up to 14,000 shares of his Restricted Stock Unit Grant
under the 2011 Long Term Incentive Plan in the event the performance targets for
such awards are eventually satisfied in February 2014, or the awards are
otherwise vested via a change of control or otherwise. Executive also shall be
entitled up to 22,500 shares of his Restricted Stock Unit Grant under the 2012
Long Term Incentive Plan in the event the performance targets for such awards
are eventually satisfied in February 2015, or the awards are otherwise vested
via a change of control or otherwise. Executive and the Company agree that all
other stock options, restricted stock, or other stock awards granted to
Executive by the Company and not previously vested or exercised are hereby
terminated.

5.      Except as specifically set out in this Agreement, after the Termination
Date, Executive shall not participate in the Company’s 401(k), retirement and/or
thrift plan, or in any other benefit, incentive compensation or stock plan
sponsored by the Company; provided that

 

2



--------------------------------------------------------------------------------

Executive shall unconditionally be entitled to any funds accrued in the plans
prior to the Termination Date (less any outstanding principal loan balance,
where applicable) to the extent and in accordance with the terms of the plans
(excluding any conditions thereof governing post-employment activities of
Executive which are inconsistent with or supplemental to those provided for in
this Agreement).

6.      Executive represents that he has not filed any complaints against the
Company with any local, state or federal agency or court related to Executive’s
employment with or separation from the Company and, so long as the Company makes
the payments and provides Executive the benefits provided for in this Agreement,
Executive will not do so at any time hereafter; and if any such agency or court
assumes jurisdiction of any such complaint or charge against the Company on
behalf of Executive, Executive will use commercially reasonable efforts to
withdraw from the matter.

7.      (a)      As a material inducement to the Company to enter into this
Separation Agreement and General Release, Executive hereby irrevocably and
unconditionally releases the Company and each of the Company’s subsidiaries and
affiliates, and their past and present officers, directors, employees, agents,
administrators, successors and assigns (collectively “Releasees”), or any of
them, from any and all claims, liabilities, causes of action and expenses
(including attorney’s fees and costs actually incurred), of any nature
whatsoever pertaining to his employment with or separation from the Company,
known or unknown (hereafter referred to as “Claim” or “Claims”), which Executive
now has, owns or holds, or claims to have, own or hold, or which Executive at
any time hereafter may have, own or hold, or claim to have, own or hold, against
each or any of the Releasees; provided that nothing herein shall (i) prevent or
limit Executive’s right to enforce the terms of this Agreement nor to claim
damages for its breach, (ii) waive any rights to indemnification, advancement or
legal fees or directors and officers liability insurance coverage under the
Company’s insurance policies, charter or by-laws (as they may be amended from
time to time), Section 11 of his Employment Agreement or other agreements or
plans, (iii) waive any rights under the Company’s stock option and incentive
plans for Executive’s vested stock options and Restricted Stock Units which had
vested prior to the date of this Agreement or as provided pursuant to Section 4
of this Agreement, or (iv) any rights to any vested benefits.

(b)      This waiver also includes a release of any rights or claims Executive
may have under the Age Discrimination in Employment Act, which prohibits age
discrimination in employment; Title VII of the Civil Rights Act of 1964, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Equal Pay Act, which prohibits paying men and women unequal
pay for equal work; the Americans With Disabilities Act, which prohibits
discrimination on the basis of disability; 42 U.S.C. §§ 1981 and 1985; the
Employee Retirement Income Security Act of 1974; or any other federal, state or
local laws or regulations prohibiting employment discrimination. This also
includes a release by Executive of any claims for wrongful discharge or any
claims by the Company for wrongfully resigning employment. Because of this
release, Executive understands that, subject to the exception in the last
sentence of this Section and subject to the right of either party to initiate
proceedings to enforce or recover damages for breach of this Agreement,
Executive is giving up any right he may have to sue the Company for matters
related to Executive’s employment with or separation of employment from the
Company. This waiver and release does not include, however, the release of any
rights or claims that Executive may have under the Age Discrimination in
Employment Act which arise after the date Executive signs this Agreement.

 

3



--------------------------------------------------------------------------------

(c)      Executive acknowledges that the Company’s agreements set forth in this
Agreement are in exchange for the promises of the Executive set forth in
Sections 6 and 7 of this Agreement. If Executive breaks these promises, he will
reimburse the Company and any related business or related individual for the
payments or benefits received under Section 2 of this Agreement and for any
other costs or expenses they may incur because Executive did not honor such
promises, and forfeit any and all rights to any remaining payments. Executive
understands that the Company will take whatever legal action it chooses to
enforce such promises.

8.      This Separation Agreement and General Release shall be binding upon the
parties, their heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of the parties, and to their heirs and
assigns.

9.      Executive acknowledges and understands that:

(a)      He has been advised by the Company to consult with legal counsel of his
choice prior to executing this Agreement and the general release provided for,
and has had an opportunity to consult with and be advised by legal counsel of
his choice, fully understands the terms of this Agreement, and enters into this
Agreement freely and voluntarily and intending to be bound;

(b)      He has been given until October 16, 2012, a period of twenty-one
(21) days, to review and consider the terms of this Agreement prior to executing
it and that he may use as much of that period as he desires, and that any
changes to this Agreement, whether material or not, made after it was originally
presented to him will not restart the running of the consideration period; and

(c)      Upon execution, Executive will have seven (7) days to revoke this
Agreement by sending written notice to Carter Todd, Executive Vice President and
General Counsel, Gaylord Entertainment Company, One Gaylord Drive, Nashville, TN
37214. For this revocation to be effective, written notice must be received no
later than the close of business on the seventh day after Executive signs this
Agreement. This Agreement shall become effective and enforceable against the
Company on the later of the Termination Date and the eighth day following the
expiration of this seven (7) day revocation period, provided that the Executive
does not revoke it (the “Effective Date”). If Executive revokes this Separation
Agreement and General Release, it shall not be effective or enforceable and
neither the Company nor the Executive will receive the benefits described herein
nor be obligated hereby.

10.      Both parties represent and agree that until such time as the Company
files this Agreement with the Securities and Exchange Commission, they will keep
the terms (but not the existence) of this Separation Agreement and General
Release completely confidential, and that neither party will hereafter, disclose
any information concerning the terms of this Separation Agreement and General
Release to anyone, including, but by no means limited to, the public, press and
media representatives, investors, and any past, present or prospective employee
or applicant for employment of the Company; provided that:

 

4



--------------------------------------------------------------------------------

(a)      Executive may disclose information regarding this Separation Agreement
and General Release to his immediate family, financial and tax advisors, and
legal counsel, but Executive shall be responsible for any disclosure made by
such persons in violation hereof, and, further, Executive may disclose the
requirements set forth in Section 13 hereof to any prospective employer or other
person with whom Executive proposes to conduct business;

(b)      Company may disclose information as is necessary for the administration
of the Agreement; and

(c)      Either party may take any action authorized hereby or by law to enforce
this Agreement or to recover damages for its breach, and no disclosure
incidental thereto or made as a result of legal process (such as, for example,
responses to interrogatories, subpoenas or other legal process)or to
governmental agencies (such as the SEC or the IRS) shall be deemed a violation
hereof.

11.      As soon as practicable following the Termination Date, Executive agrees
to return to the Company all files, memoranda, documents, records, copies of the
foregoing, and any other property of the Company or its affiliates in
Executive’s possession, except Executive may (a) retain (i) records pertaining
to any stock options or other compensation retained by him, (ii) insurance
records, (iii) records reasonably required for federal income tax purposes, and
(iv) personal information (contacts and calendared events) stored in his
computer; and (b) remove from his former office any items of personal property
(but the Company will have a right to have a representative designated by it
present during such times).

12.      In addition, effective as of the Termination Date, Executive hereby
irrevocably resigns from all offices, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of the Company or any benefit plans
of the Company.

13.      The Company and Executive acknowledge that the Employment Agreement is
terminated, but both parties acknowledge that paragraphs 10, 11, 13 and 14 of
the Employment Agreement, and only such paragraphs, shall survive the
termination of the Employment Agreement.

14.      Executive understands and agrees that the relationship between the
Company and each of its employees constitutes a valuable asset of the Company
and may not be converted to Executive’s own use or converted by Executive for
the use of any other Person. Accordingly, Executive hereby agrees that for a
period of one (1) year following the Termination Date Executive shall not
directly or indirectly on Executive’s own behalf or on behalf of any Person
solicit any employee of the Company or its successor or affiliated entities to
terminate his or her employment with the Company.

 

5



--------------------------------------------------------------------------------

15.      For three (3) years following the Termination Date, Executive will
refrain from making to others any disparaging or other negative comments or
statements with respect to the Company or persons employed by or associated with
it; and the Company will refrain, and cause executive personnel employed by it
to refrain, from making to others any disparaging or other negative comments or
statements with respect to the Executive, provided, however, that the foregoing
shall not apply to compliance with legal process, rebuttal of statements made by
the other or normal competitive type statements.

16.      This Separation Agreement and General Release shall, in all respects,
be interpreted, enforced and governed under the laws of the State of Tennessee.
The language of all parts of this Separation Agreement and General Release
shall, in all cases, be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties. If the parties are involved in a
dispute concerning this Agreement, that dispute will be resolved by applying the
laws of the State of Tennessee.

17.      Should any provision of this Separation Agreement and General Release
be declared or be determined by any Court to be illegal or invalid, the validity
of the remaining parts, terms or provisions shall not be affected thereby and
said illegal or invalid part, term or provision shall be deemed not to be a part
of this Separation Agreement and General Release.

18.      This Separation Agreement and General Release sets forth the entire
agreement between the parties hereto, and fully supersedes any and all prior
agreements or understandings between the parties hereto pertaining to the
subject matter hereof.

19.      This Separation Agreement and General Release shall not in any way be
construed as an admission by either party of any wrongful conduct whatsoever
against any person or party, and both parties specifically disclaim any
liability to or wrongful conduct against any other person or party. Executive
and the Company each understand and agree that this Agreement does not mean that
the Executive or the Company, or any related business or related individual, has
violated any federal or state law or regulation, or violated any other
obligation they may have to each other.

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.

Executed this 25 day of September, 2012.

 

/s/ David C. Kloeppel David C. Kloeppel GAYLORD ENTERTAINMENT COMPANY By:   /s/
Carter R. Todd Title:   EVP & General Counsel

 

6